Exhibit 10.4
Term Sheet — Marvin W. Adams (“Executive”)
Certain capitalized terms used in this Term Sheet have the meanings set forth in
Schedule A.

     
Position:
  Executive Vice President and Chief Operating Officer
 
   
Areas of Responsibility:
  Systems/Application Development, Technology Infrastructure/Data Center
Operations, Project Management Office, Process Improvement/Lean Six Sigma,
Retail Brokerage and Clearing Operations
 
   
Effective Date:
  April 11, 2011
 
   
Reporting to:
  Fred Tomczyk, President and CEO
 
   
Compensation Target
   

             
 
  Base Salary   $ 400,000  
 
  Target Bonus *   $ 2,600,000  

                 
 
      Target Bonus Cash Component   $ 1,300,000 (50 %)
 
      Target Bonus Equity Component   $ 1,300,000 (50 %)

     
 
  Total Annual Compensation Target $3,000,000
 
   
 
  *For FY2011 only, guaranteed minimum at target, not pro-rated
 
   
One Time Equity Award:
  $1,500,000 Restricted Stock Units.
 
   
Share Ownership Requirement:
  5 (five) times base salary
 
   
Commuting Allowance:
  Monthly rental housing costs and weekly flights home for up to two years, paid
by TD Ameritrade and grossed up for taxes. Option to relocate permanently to New
York City within the two year period, also at TD Ameritrade’s expense.
 
   
Perquisites/Club Memberships:
  N/A
 
   
Vacation:
  200 hours of Paid Time Off annually to accrue in accordance with TD Ameritrade
PTO Accrual Schedule.
 
   
Retirement Programs:
  401(k) — Employer match plus annual profit sharing
 
   
Health and Welfare Plans:
  TD Ameritrade Benefits Plan Coverage.

1



--------------------------------------------------------------------------------



 



     
Termination:
  In the event of Executive’s termination (i) by the Company without Cause;
(ii) by Executive for Good Reason; or (iii) In Connection with a Change of
Control, Executive will be entitled to severance benefits as follows, subject to
execution of Separation and Release of Claims Agreement:
 
 
•     Continued payment of Base Salary for twelve (12) months
 
 
 
•     Cash bonus payment equal to $1,300,000 (twelve (12) months) Target Bonus
Cash Component
 
 
 
•     COBRA coverage for eighteen (18) months; employer portion of premiums paid
by TDA for first six (6) months
 
 
 
•     Pro-rata vesting in the event of (i) or (ii) above, or continued vesting
in the event of (iii) above, of all prior equity grants as per participation
agreements and as outlined in the TD Ameritrade 1996 LTIP Plan.
 
   
 
  If the Company reasonably determines that Code Section 409A will result in the
imposition of additional tax to an earlier payment of any severance or other
benefits otherwise due to Executive on or within the 6 month period following
Executive’s termination, the severance benefits will accrue during such 6 month
period and will become payable in a lump sum payment on the date 6 months and
1 day following the date of Executive’s termination. All subsequent payments, if
any, will be payable as provided above. Any severance payments will be subject
to applicable withholdings.
 
   
Other Agreements:
  All terms of the Associate Agreement dated March 22, 2011 by and between
Executive and TD Ameritrade are hereby incorporated by reference.
 
   
Continuing Obligations:
  Executive to remain bound by obligations of Non-Competition and
Non-Solicitation for the 12 month period following termination of employment for
any reason.

Nothing herein is intended to alter the “at-will” nature of Executive’s
employment. However, as described in this Term Sheet, Executive may be entitled
to severance benefits depending on the circumstances of Executive’s termination
of employment.

         
AGREED AND ACCEPTED:
  Marvin W. Adams   Fred Tomczyk
 
       
 
  /s/ Marvin W. Adams   /s/ Fred Tomczyk
 
       
 
       
 
  Date   Date
 
       
 
  March 22, 2011   March 30, 2011
 
       

2



--------------------------------------------------------------------------------



 



Schedule A
CERTAIN DEFINITIONS
     As used in this Term Sheet, and unless the context requires a different
meaning, the following terms, when capitalized, have the meaning indicated:
     “Base Salary” means Executive’s annual rate of base salary during the Term.
     “Cause” means (i) the failure by Executive to substantially perform his
duties, other than due to illness, injury or disability, which failure continues
for ten days following receipt of notice from the Company specifying such
failure; (ii) the willful engaging by the Executive in conduct which is
materially injurious to the Company, monetarily or otherwise; (iii) misconduct
involving serious moral turpitude to the extent that in the reasonable judgment
of the Company, Executive’s credibility or reputation no longer conforms to the
standard of the Company’s executives; or (iv) Executive’s breach of any
restrictive covenants to which he is subject.
     “Change in Control” means the occurrence of any of the following events
after the 2006 Restatement Date:
(i) A change in the ownership of the Company. A change in the ownership of the
Company will occur on the date that any one person, or more than one person
acting as a group, acquires ownership of the Stock of the Company that, together
with the Stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the Stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional Stock by any one person, or more than one person
acting as a group, who is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the Stock of the Company shall
not be considered a Change of Control; or
(ii) A change in the effective control of the Company. A change in the effective
control of the Company shall occur on the date that: (1) the Board determines,
in its sole and absolute discretion, that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of the Stock of the Company possessing up to fifty percent (50%) or
more of the total voting power of the Stock of the Company, in each case whether
such acquisition is by means of a tender offer, exchange offer, merger, business
combination or otherwise; or (2) a majority of members of the Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election. For purposes of this
subsection (ii), if any one person, or more than one person acting as a group,
is considered to effectively control the Company, the acquisition of additional
control of the Company by the same person or persons shall not be considered a
Change of Control; or
(iii) A change in the ownership of a substantial portion of the Company’s
assets. A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following shall not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (1) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer; or (2) a transfer of assets by the
Company to: (A) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s Stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company; (C) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding Stock of the
Company; or (D) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
this subsection 2.1(f)(iii)(2)(C). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

3



--------------------------------------------------------------------------------



 



For purposes of this Section 2.1(f), persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Additionally, for purposes of this Section 2.1(f), notwithstanding any public
disclosure to the contrary, TD and the R Parties (as such terms are defined in
the Stockholders Agreement) together will not be considered to have formed a
group solely as a result of being parties or bound by the Stockholders Agreement
and any future actions, agreements or arrangements between TD and the R Parties
outside of the rights and obligations set forth in the Stockholders Agreement
shall be taken into account when considering whether TD and the R Parties shall
have formed a group in the future.
A “Change of Control” shall not be deemed to have occurred if the Company’s
outstanding Shares or substantially all of the Company’s assets are purchased by
TD Bank Group.
     “Code” mean the Internal Revenue Code of 1986, as amended.
     “Company” means TD AMERITRADE Holding Corp. or any of its wholly-owned
subsidiaries.
     Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries.
     “Good Reason” means (i) Executive no longer reports to Fred Tomczyk;
(ii) Executive is no longer a member of the SOC and is not offered a position in
any replacement committee of an equal level of responsibility; provided that, in
either event at the Company’s discretion, the Executive remains employed for a
minimum of three months from the date of notice of termination for Good Reason
and assists in an orderly transition of duties.
     “In Connection with a Change of Control” means a termination of Executive’s
employment with the Company within 12 months following a Change of Control.
     “Non-Competition” means that, for a period of 12 months following
termination of Executive’s employment for any reason, Executive will not
(without the Company’s express consent) engage or participate in any business
within the United States (as an owner, partner, stockholder, holder of any other
equity interest, or financially as an investor or lender, or in any capacity
calling for the rendition of personal services or acts of management, operation
or control) which is engaged in any activities and for any business competitive
with any of the primary businesses conducted by the Company or any of its
Affiliates. The term “primary businesses” is defined as an on-line brokerage
business, including active trader and long term investor client segments, and
also includes any such other business formally proposed to be conducted by the
Company during the 12 month period prior to Executive’s date of termination
(collectively a “Competitive Business”). Provided that this restriction will not
restrict Executive from being employed by or consulting with a business, firm,
corporation, partnership or other entity that owns or operates an on-line
brokerage, provided that (i) the on-line brokerage business is de minimus as
compared to its core business in terms of revenue and/or resources, and
(ii) Executive’s involvement with the company excludes, directly or indirectly,
the on-line brokerage business during the 12 month non-competition period.
     “Non-Disclosure of Confidential Information”, “Rights to Work Product” and
“Non-Solicitation”shall have the meanings set forth in the Associate agreement.
     “Stock” means the common stock of the Company, or in the case of certain
Stock Appreciation Rights or Performance Units, the cash equivalent thereof.

4



--------------------------------------------------------------------------------



 



     “Stockholders Agreement” means the certain Stockholders Agreement among
Ameritrade Holding Corporation, the stockholders listed on Exhibit A thereto and
The Toronto-Dominion Bank dated as of June 22, 2005.
In the event that any provisions of this Schedule should ever be deemed to
exceed the time, geographic or occupational limitations permitted by applicable
laws, then such provisions will and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by applicable law.

5